          Case 1:96-cr-00789-AJN Document 43 Filed 09/08/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          9/8/2020


 United States of America,

                –v–
                                                                                  96-cr-789 (AJN)
 Levanger Belcher,
                                                                                      ORDER
                        Defendant.




ALISON J. NATHAN, District Judge:

       A status conference in this matter is scheduled for September 9, 2020, at 11:00 a.m. The

conference will proceed telephonically. The parties and members of the public may access the

proceeding by dialing (888) 363-4749 and entering access code 9196964.

       All participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. In addition, all

participants are encouraged to wear headsets or headphones with microphones, as this will

improve the audio quality. All those accessing the conference—whether in listen-only mode or

otherwise—are reminded that recording or rebroadcasting of the proceeding is prohibited by law.


       SO ORDERED.


Dated: September 4, 2020                            __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
